In a proceeding to enforce a money judgment, the. judgment debtor appeals from an order of the Supreme Court, [Kings County, dated May 18, 1964, which infer alia: (1) adjudged him in».contempt of court for willful disobedience of a judicial direction to answer certain questions on his examination by the judgment creditor; and (2) provided that. he .“ may purge himself of said contempt ” *933by appearing before a named Special Referee on a specified date and answering all questions. Order affirmed, without costs. No opinion. The judgment debtor’s time to purge himself of the contempt by appearing, together with his books and records, before the Special Referee and answering all the questions, as directed by the order, is extended to January 18, 1965 or to such other date as the parties may mutually fix by written stipulation. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.